DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-2, 4, 6-7, 9, 11-13, 15-16, 33-43 are pending.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 12, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the user” will be read as “a user”.

Claim 9 recites “a power-off state” in line 2. It is unclear if a power-off state from claim 9 is the same or different than a power-off state in claim 1 on which claim 9 depends. For examination purposes, “a power-off state” will be read as “the power-off state”.
Claim 12 recites “a power-off state” in line 2. It is unclear if a power-off state from claim 12 is the same or different than a power-off state in claim 1 on which claim 9 depends. For examination purposes, “a power-off state” will be read as “the power-off state”.
Claim 40 recites “a power-off state” in line 2. It is unclear if a power-off state from claim 40 is the same or different than a power-off state in claim 1 on which claim 9 depends. For examination purposes, “a power-off state” will be read as “the power-off state”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claims 1-2, 4, 11, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa (US 20100171983) in view of Iyigun et al. (US 20120144177), and Kuroda (US 20120042359).
Regarding claim 1, Asakawa teaches 
An image processing apparatus which is able to execute a copy job for scanning an image on a document and printing the image, comprising: (Fig. 2 and 4)
a display; (Fig. 2 (30))
a controller including a processor; and (Fig. 2 (110), [0047], “A control unit 110 includes a central processing unit (CPU).”)
a memory configured to store a program to be executed by the processor; ([0011], “a storage unit for storing the screens to be displayed on the display unit and start-up factor information on the image forming apparatus, one of the screens stored as an initial screen related to the start-up factor information”)
a power controller that shifts the image processing apparatus (Fig. 2 (500 – power control unit), [0070], “The power control unit 500 controls the power supply, and supplies the external power to every part of the image forming apparatus 1 when an instruction to supply the power is input from the power switch 51 or the control unit 110.”)
wherein the controller displays an initial screen on the display when the image processing apparatus is shifted from the power-off state to the power-on state, and then  [0067], “The copy screen 311, the scan screen 312, and the job list screen 313 can be displayed by input of an instruction from the touch panel 32. Further, the screens for a job storage function, for job readings, and for machine status display (all not shown) can also be displayed on the display unit 31. The screen displayed on the display unit 31 can be changed by input of an instruction from the touch panel 32.”, [0050] “The power switch ON is that the power switch 51 described below is turned on (hereinafter a start-up factor A).” and  [0017], “ Preferably, the start-up factor information is an auto reset instruction to instruct a restart of the image forming apparatus, and the control unit causes the display unit to display the copy screen as the initial screen when the auto reset instruction is input.” Where after a scan screen has been selected the system may be turned off or enter a power savings mode as described by Figs. 3, 6, and 7 upon restarting the copy screen which is the initial/preset screen is displayed (startup factor A).)
wherein the power controller shifts the image processing apparatus to the power- saving state according to the shift instruction, and then shifts the image processing apparatus to the power-on state from the power-saving state, and ([0048-49], “the state of the image forming apparatus 1 which is not in operation is defined as follows: power supply to all the parts of the image forming apparatus 1 stops by turning off a power switch 51, the image forming apparatus 1 is in a power save mode, or the image forming apparatus 1 briefly stops for auto reset, the power save mode and the auto start-up factors for the image forming apparatus 1 which is not in operation are divided into three groups, the power switch ON, release of the power save mode, and the auto reset.”)
Asakawa does not teach but Iyigun teaches
a network interface configured to communicate with an external apparatus via a network; and (Fig. 8 (870-network interface))
a power controller that shifts the image processing apparatus to (A) a power- saving state in which the power supplied to the processor and the network interface is stopped and the power is supplied to the memory, ([0008],” In addition to a full shutdown or log off, there may be power saving modes in which power to some or all of the hardware components of the computer is turned off. In a power saving mode, sometime called sleep mode, power is turned off for the computer processor, network interfaces and possibly other components. However, power is retained for volatile memory. In this way, any state information created during boot or subsequent operation of the computer is retained in volatile memory. When power is supplied to the processor again, it may resume operation in the state where it left off upon entering sleep mode.”) (B) a power-on state in which the power is supplied to the processor, the network interface and the memory, ([0001], “Computers have several operating modes, ranging from full operation to full shutdown.” Where full operation mode is interpreted as supplying power to the processor, network interface, and memory) and (C) a power- off state in which the power to the processor, the network interface and the memory is stopped, ([0005], “In full shutdown mode, power is not supplied to the hardware components of the computer. No software or state information is stored in volatile 
wherein the controller executes a resume processing to resume the image processing apparatus to a state immediately before shifting to the power-saving state using data stored in the memory when the image processing apparatus is shifted to the power-on state from the power-saving state, thereby the initial screen is displayed on the display. ([0008], “In a power saving mode, sometime called sleep mode, power is turned off for the computer processor, network interfaces and possibly other components. However, power is retained for volatile memory. In this way, any state information created during boot or subsequent operation of the computer is retained in volatile memory. When power is supplied to the processor again, it may resume operation in the state where it left off upon entering sleep mode.”)
Iyigun is cited to teach a similar concept of low power mode operation in electronic devices. Based on Iyigun, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have combine Asakawa and Iyigun to apply Iyigun’s low power modes to the copier/printer/scanner of Asakawa which includes maintaining the state during a low power mode for fast starting. Furthermore, being able turn off the processor and network interface while maintaining power to the volatile improves on Asakawa by being able to return to reduce power while saving state information to wake up more quickly. To one of ordinary skill in the art at the time the invention was made 
Asakawa and Iyigun teach storing the initial screen in the memory as disclosed above but do not teach clear processing Kuroda teaches
wherein the controller executes clear processing that stores data corresponding to the initial screen in the memory so that the initial screen is to be displayed on the display, ([0007], “information processing apparatuses include the function of the auto clear mode of returning an operator panel to the initial state if the user does not operate the apparatus for a predetermined period of time. Some apparatuses further include the function of sleep mode (also called the low-power mode or power save mode) for reducing power consumption.”)-2-Amendment for Application No.: 15/864,878 
Attorney Docket: 10102057US02after a shift instruction to shift the image processing apparatus to the power-saving state is received before the image processing apparatus is shifted to the power-saving state, ([0007], “Some of these information processing apparatuses include the function of the auto clear mode of returning an operator panel to the initial state if the user does not operate the apparatus for a predetermined period of time.”, [0008], “The user can designate a time to transition to the auto clear mode or a time to transition to the sleep mode. … the apparatus makes a transition to the power save mode and performs operations such as blacking out the screen, and at the same time performs logout processing for the login user.” And [0055], “Timer control on the MFP 101 includes control on an auto clear mode timer for counting the time to auto clear mode 
Kuroda is cited to teach a similar concept of information processing apparatus.  Based on Kuroda, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Asakawa and Iyigun to include an auto clear function with a related power saving mode.  Furthermore, being able auto clear settings improves on Asakawa and Iyigun by being able to return to default settings or a login screen when entering low power modes. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because preventing access to unauthorized users maintains system integrity.
Regarding claim 2, Asakawa teaches wherein power controller shifts the image processing apparatus to the power-on state from the power-off state when a power switch is operated by the user in the power-off state, and the controller displays the initial screen on the display when the image processing apparatus is shifted from the on-signal of a power switch of the image forming apparatus, and the control unit causes the display unit to display a copy screen as the initial screen when the on-signal is input from the power switch.” Where the copy screen is interpreted as the initial screen.)
Regarding claim 4, Kuroda teaches wherein the controller executes the clear processing and turns off the display after the shift instruction is received before the image processing apparatus is shifted to the power-saving state. ([0007], “Some of these information processing apparatuses include the function of the auto clear mode of returning an operator panel to the initial state if the user does not operate the apparatus for a predetermined period of time.” And [0008], “The user can designate a time to transition to the auto clear mode or a time to transition to the sleep mode. … the apparatus makes a transition to the power save mode and performs operations such as blacking out the screen, and at the same time performs logout processing for the login user.” Where blacking out and auto clearing the screen are interpreted as part of "making the transition to the power save mode". Where auto clearing to the login in screen is interpreted as occurring before the apparatus enters the power save mode. Kuroda describes clearing the login screen and blacking out the screen. When the sleep timer times, this indicates a shift to power saving mode is to occur at this point the logout/auto clear process occurs as well as the screen blacking out in preparation for entering power save mode only after these steps have completed can the controller/processor of Asakawa be put into power saving mode)
Kuroda is cited to teach a similar concept of information processing apparatus.  Based on Kuroda, it would have been obvious at the time the invention was made to a 
Regarding claim 11, Asakawa teaches wherein the power-saving state is a suspend state. ([0051], “The power save mode is one of the modes to stop a system, and stops power supply from the power source 50 to predetermined parts among the parts composed of the image forming apparatus 1.” Where the power save mode is interpreted as a suspend state because power is stopped to parts of the system.) 
Regarding claim 15, Asakawa teaches further comprising a printing unit configured to print an image on a sheet. ([0033], “The image forming apparatus 1 has a plurality of functions such as a copy function, a scan function, and a print function.”) 
As to claims 16, Asakawa, Iyigun, and Kuroda teach these claims according to the reasoning provided in claim 1.
 

Claims 9 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa, Iyigun, and Kuroda further in view of Cho (US 2011/005538).
 wherein the power controller shifts the image processing apparatus to the power-saving state or the power-off state according to a preset value when a power switch is operated by the user. ([0029], “When a user inputs a signal for powering off the image reproducing apparatus, … the sub-CPU 121 converts the signal into a sleep mode event signal according to an option that has been set in advance, thereby generating an event signal. That is, although the system may be set to be completely powered off when a power-off signal is input according to a basic condition of the system, the system may also be set to be converted into a sleep mode for fast-booting that will occur later.” And [0032], “In operation 230, the sub-CPU 121 receives the memory address and stores the memory address in the internal memory 126, and converts the system into the sleep mode. A flag may be set to identify a fast booting mode in the subsequent booting operation. The flag may represent a system power-off status.”)
Cho is cited to teach a similar concept of information processing apparatus.  Based on Cho, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Sakata and Iyigun to select between a low power mode for a fast boot and a power off mode for saving additional power.  Furthermore, being able select between the power mode improves on Sakata, Iyigun, and Asakawa by being able to select between faster booting and additional power savings. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because to select between faster booting and additional power savings for user satisfaction.
.

Claims 6-7 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa, Iyigun, and Kuroda further in view of Piersol (US 2011/0320925).
Regarding claim 6, Asakawa, Iyigun, and Kuroda do not teach Piersol teaches wherein the initial screen is a login screen is for inputting information required to authenticate a user. ([0081], “When the login screen 710 is displayed, it includes fields for entry of a password and/or a user name and a selectable button. The user annotates the login screen 710 with strokes and selects the button to input a username and/or password to the computing pad 202. If the input by the user does not match the username and/or password stored in the computing pad 202, the login screen is updated to indicate that the username and/or password are not valid and asking the user to input the username and/or password again.”) 
Piersol is cited to teach a similar concept of low power mode operation.  Based on Piersol, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Sakata, Iyigun, and Asakawa to include changing to another screen (such as a login screen) or maintaining the screen that was there prior the low power mode transition.  Furthermore, being able to return to a login screen or maintain the normal operation screen improves on Sakata, Iyigun, and Asakawa by being able to prevent access to unauthorized personnel to information and settings of a device. To one of ordinary skill 
Regarding claim 7, Asakawa, Iyigun, and Kuroda do not teach Piersol teaches wherein the required information is a user identification (ID). ([0081], “When the login screen 710 is displayed, it includes fields for entry of a password and/or a user name and a selectable button. The user annotates the login screen 710 with strokes and selects the button to input a username and/or password to the computing pad 202. If the input by the user does not match the username and/or password stored in the computing pad 202, the login screen is updated to indicate that the username and/or password are not valid and asking the user to input the username and/or password again.”)
As to claims 36-37, Asakawa, Iyigun, and Nagayama, and Piersol teach these claims according to the reasoning provided in claim 6-7, respectively.

Claims 12-13, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa, Iyigun, and Kuroda further in view of Cho (US 2011/005538) and Piersol 
Regarding claim 12, Asakawa, Iyigun, and Kuroda do not teach Cho and Piersol teaches wherein the power controller shifts the image processing apparatus to the power-saving state in a case where a predetermined activation function is activated when a power switch is operated by the user, and to shift the image processing apparatus to the power-off state in a case where the predetermined activation function fast-booting that will occur later.”  [0040], “When the value of the flag, which represents a system power-off status, indicates a normal booting mode, the cold booting may be performed, in which, when the image reproducing apparatus is completely powered off, the image reproducing apparatus is powered on and the booting operation is performed. That is, cold booting means a booting procedure that is generally performed after the image reproducing apparatus is reset.” (Cho))
Cho is cited to teach a similar concept of information processing apparatus.  Based on Cho, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Asakawa, Iyigun, and Kuroda to select between a low power mode for a fast boot and a power off mode for saving additional power.  Furthermore, being able select between the power modes improves on Asakawa, Iyigun, and Kuroda by being able to select between faster booting and additional power savings. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because to select between faster booting and additional power savings for user satisfaction.
Asakawa, Iyigun, and Kuroda and Cho do not teach Piersol teaches

Piersol is cited to teach a similar concept of low power mode operation.  Based on Piersol, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Asakawa, Iyigun, and Kuroda to use a power button to determine whether the device enters a low power mode or a power off mode.  Furthermore, being able to enter a low power mode or a power off mode via users improves on Asakawa, Iyigun, and Kuroda by being able to allow the user to be able to select between power savings and faster booting. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because to provide the user with more control over the operation of the system and therefore increase user satisfaction.
Regarding claim 13, Asakawa, Iyigun, and Kuroda do not teach but Cho teaches wherein the controller executes an activation program stored in a boot ROM and activates the image processing apparatus in a case where the predetermined activation function is deactivated, ([0044], “If the value of the flag does not indicate the fast booting mode, but indicates the normal booting mode, the boot loader sets up a memory controller (operation 526) and then performs cold booting. That is, a booting procedure that is generally performed after the image reproducing apparatus is reset is performed. Accordingly, after a boot code which has been stored in a non-volatile flash memory or ROM is transferred to a DRAM, a cold booting procedure is performed in which the boot code and a boot image are loaded.”)
and the power controller shifts the image processing apparatus back from the power-saving state without executing the activation program stored in the boot ROM in a case where the predetermined activation function is activated. ([0043], “If the flag indicates the fast booting mode, the boot loader requests the sub-CPU for a KWV value, and the sub-CPU transmits the KWV value to the boot loader (operation 515). The boot loader receives the KWV value (operation 523), sets up a memory controller 140 (operation 524), accesses a memory address corresponding to the received KWV value (operation 525), and returns to the state of an OS immediately before the sleep mode and restarts applications in the previous status (operation 530).”)
Cho is cited to teach a similar concept of information processing apparatus.  Based on Cho, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Asakawa, Iyigun, and Kuroda to select between a low power mode for a fast boot and a power off mode for saving additional power.  Furthermore, being able select between the power modes improves on Asakawa, Iyigun, and Kuroda by being able to select between faster booting and additional power savings. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because to select between faster booting and additional power savings for user satisfaction.
As to claims 40-41, Asakawa, Iyigun, Nagayama, Cho, and Piersol teach these claims according to the reasoning provided in claim 12-13, respectively.

Claims 33-35, 39 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asakawa (US 20100171983) in view of Iyigun et al. (US 20120144177) and Nagayama (US 20120236353)
Regarding claim 33, Asakawa teaches
An image processing apparatus which is able to execute a copy job for scanning an image on a document and printing the image, comprising: 
a display; (Fig. 2 (30))
a controller including a processor and (Fig. 2 (110), [0047], “A control unit 110 includes a central processing unit (CPU).”)
a memory configured to store a program to be executed by the processor; ([0011], “a storage unit for storing the screens to be displayed on the display unit and start-up factor information on the image forming apparatus, one of the screens stored as an initial screen related to the start-up factor information”) 
a power controller that shifts the image processing apparatus (Fig. 2 (500 – power control unit), [0070], “The power control unit 500 controls the power supply, and supplies the external power to every part of the image forming apparatus 1 when an instruction to supply the power is input from the power switch 51 or the control unit 110.”)
wherein the controller displays an initial screen on the display when the image processing apparatus is shifted from the power-off state to the power-on state, and then displays a current screen different from the initial screen on the display, (Asakawa teaches that the copy screen is a default screen on power up but then the screen can  [0067], “The copy screen 311, the scan screen 312, and the job list screen 313 can be displayed by input of an instruction from the touch panel 32. Further, the screens for a job storage function, for job readings, and for machine status display (all not shown) can also be displayed on the display unit 31. The screen displayed on the display unit 31 can be changed by input of an instruction from the touch panel 32.”, [0050] “The power switch ON is that the power switch 51 described below is turned on (hereinafter a start-up factor A).” and  [0017], “ Preferably, the start-up factor information is an auto reset instruction to instruct a restart of the image forming apparatus, and the control unit causes the display unit to display the copy screen as the initial screen when the auto reset instruction is input.” Where after a scan screen has been selected the system may be turned off or enter a power savings mode as described by Figs. 3, 6, and 7 upon restarting the copy screen which is the initial/preset screen is displayed (startup factor A).)
wherein the power controller shifts the image processing apparatus to the power- saving state according to the shift instruction, and then shifts the image processing apparatus to the power-on state from the power-saving state, ([0048-49], “the state of the image forming apparatus 1 which is not in operation is defined as follows: power supply to all the parts of the image forming apparatus 1 stops by turning off a power switch 51, the image forming apparatus 1 is in a power save mode, or the image forming apparatus 1 briefly stops for auto reset, the power save mode and the auto reset described below. … the start-up factors for the image forming apparatus 1 which power switch ON, release of the power save mode, and the auto reset.”)
wherein the controller executes clear processing that stores data corresponding to the initial screen in the memory so that the initial screen is to be displayed on the display, after the resume processing is executed before the display is turned on, thereby the initial screen is displayed on the display. (When Asakawa is waken from power save mode, the starting factor is determined. The starting factor may be placing a document on the device or touching the touch panel which in turn causes the screen to revert to its initial screen (the copy screen). Additionally, as stated in paragraph [0051] and Fig. 8, the startup of power from power save mode occurs after the start-up factor is determined. Therefore, the display would be powered on at this point. Figs. 3, 8, and 9, [0051], “The power save mode is one of the modes to stop a system, and stops power supply from the power source 50 to predetermined parts among the parts composed of the image forming apparatus 1. When the start-up factor for releasing the power save mode is input into the image forming apparatus 1 which is in the power save mode, an instruction to start power supply from the power source 50 to the predetermined parts is transmitted to a power control unit 500.”, [0083], “the start-up factor being the factor A, D, E, G, or H is stored into the RAM 130”, [0089-90], “First, what the start-up factor stored in the RAM 130 is judged (Step S31). When the start-up factor is the factor A, D, E, G, or H (Step S31; A, D, E, G, or H), a setting of the initial screens for each of the start-up factors is referred, the setting which is stored in the storage unit 120, and whether the initial screen is set to the copy screen 311 … When it is judged that the initial screen is set to the copy screen 311 (Step S32; YES), an instruction to cause the 
Asakawa does not teach but Iyigun teaches
a network interface configured to communicate with an external apparatus via a network; and (Fig. 8 (870-network interface))
a power controller that shifts the image processing apparatus to (A) a power- saving state in which the power supplied to the processor and the network interface is stopped and the power is supplied to the memory, ([0008],” In addition to a full shutdown or log off, there may be power saving modes in which power to some or all of the hardware components of the computer is turned off. In a power saving mode, sometime called sleep mode, power is turned off for the computer processor, network interfaces and possibly other components. However, power is retained for volatile memory. In this way, any state information created during boot or subsequent operation of the computer is retained in volatile memory. When power is supplied to the processor again, it may resume operation in the state where it left off upon entering sleep mode.”) (B) a power-on state in which the power is supplied to the processor, the network interface and the memory, ([0001], “Computers have several operating modes, ranging from full operation to full shutdown.” Where full operation mode is interpreted as supplying power to the processor, network interface, and memory) and (C) a power- off state in which the power to the processor, the network interface and the memory is stopped, ([0005], “In full shutdown mode, power is not supplied to the hardware components of the computer. No software or state information is stored in volatile memory, as this memory does not retain information when it is powered off.” where a 
wherein the controller executes a resume processing to resume the image processing apparatus to a state immediately before shifting to the power-saving state using data stored in the memory when the image processing apparatus is shifted to the power-on state from the power-saving state, ([0008], “In a power saving mode, sometime called sleep mode, power is turned off for the computer processor, network interfaces and possibly other components. However, power is retained for volatile memory. In this way, any state information created during boot or subsequent operation of the computer is retained in volatile memory. When power is supplied to the processor again, it may resume operation in the state where it left off upon entering sleep mode.” Where other components are interpreted to include the display)
Iyigun is cited to teach a similar concept of low power mode operation in electronic devices. Based on Iyigun, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have combine Asakawa and Iyigun to apply Iyigun’s low power modes to the copier/printer/scanner of Sakata in power saving modes. Furthermore, being able turn off the processor and network interface while maintaining power to the volatile improves on Asakawa by being able to return to reduce power while saving state information to wake up more quickly. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because “any state information created during boot or subsequent 
Asakawa and Iyigun teach that in a power save or sleep mode predetermine components will be powered off but do not specifically state that the display is powered off and Asakawa teaches updating starting factor (auto clearing) when exiting power saving mode. Nagayama teaches disabling a display during a sleep mode and then reenabling it based on an input to restart the system where the input may be the starting factors as discussed in Asakawa.
thereby the initial screen is displayed on the display. (Fig. 4 (modes 10-11 and modes 1-2 where the machine transitions from modes 10 or 11 to mods 1 or 2, [0051], “ In the STR mode, the engine CPU 510b is in a startup-trigger wait state. In this state, as in mode 12, all of the LCD, the backup LED, and the power-supply LED are off; the fixing device is in the stop state;” and [0058], “In modes 2 and 1, the LCD, the backup LED, and the power-supply LED are on;”)
Nakayama is cited to teach a similar concept of low power mode operation in electronic devices. Based on Nakayama, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have combine Asakawa, Iyigun, and Nakayama to apply Nakayama’s turning off of the display with Asakawa and Iyigun’s power saving modes. Furthermore, being able turn off the display during a power saving mode improves on Asakawa by being able to return to reduce power while saving state information to wake up more quickly. To one of ordinary skill in the art at the time the invention was made 
As to claim 34, Asakawa, Iyigun, and Nakayama teach these claims according to the reasoning provided in claim 2.
As to claim 35, Asakawa, Iyigun, and Nakayama teach these claims according to the reasoning provided in claim 33.
As to claim 39, Asakawa, Iyigun, and Nakayama teach these claims according to the reasoning provided in claim 11.
As to claim 42, Asakawa, Iyigun, and Nakayama teach these claims according to the reasoning provided in claim 15.
As to claim 43, Asakawa, Iyigun, and Nakayama teach these claims according to the reasoning provided in claim 33.


Response to Arguments
Applicant’s arguments, see pg. 13, filed 05/05/2021, with respect to the rejection(s) of claim(s) 1 and 16 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection relating to the limitation “executes clear processing that stores data corresponding to the initial screen in the memory so that the initial screen is to be displayed on the display, after a shift instruction to shift the image processing apparatus to the power saving state is received before the image processing apparatus is shifted to the power saving state” has been withdrawn.  However, upon 
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. The Applicant’s representative argues 
Applicant submits that Sakata, Iyigun, and Asakawa, alone or in any combination, do not disclose, suggest, or render obvious, at least one of the following elements: (1) "shifts the image processing apparatus to (A) a power-saving state in which the power supplied to the processor and the network interface is stopped and the power is supplied to the memory, (B) a power-on state in which the power is supplied to the processor, the network interface and the memory, and (C) a power-off state in which the power to the processor, the network interface and the memory is stopped," (2) "displays an initial screen on the display when the image processing apparatus is shifted from the power-off state to the power-on state, and then displays a current screen different from the initial screen on the display," (3) "executes clear processing that stores data corresponding to the initial screen in the memory so that the initial screen is to be displayed on the display, after a shift instruction to shift the image processing apparatus to the power-saving state is received before the image processing apparatus is shifted to the power-saving state,"-12- Attorney Docket: 10102057US02(4) "shifts the image processing apparatus to the power-saving state according to the shift instruction, and then shifts the image processing apparatus to the power-on state from the power-saving state," and (5) "executes a resume processing to resume the image processing apparatus to a state immediately before shifting to the power-saving state using data stored in the memory when the image processing apparatus is shifted to the power-on state from the power-saving state, thereby the initial screen is displayed on the display," as discussed/analyzed in the following. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is not clear to the Examiner which of the at least one of the elements the Applicant’s representative believes is patentably distinguished from the references.

For claim 4, the Applicant’s representative argues that Kuroda does not teach the “shift instruction” is before the apparatus is shifted to the power-saving state and does not link turning the display off to retuning the operation panel to its initial state. The the MFP 101 performs auto clear mode transition or sleep mode transition.” i.e. either auto clear or sleep mode transitions can occur with the timeouts. Even if this is not the case, both timers set to the same time will illicit an auto clear in combination with an entering of a power saving mode.  Also argued is that a shift instruction is not issued, based on broadest reasonable interpretation, a shift instruction could be anything that begins or initiates the transition into the power saving mode. In this case, when the sleep mode timer reaches its sleep mode transition time a “shift instruction” is interpreted as occurring because this initiates the transition to sleep mode. The Applicant’s representatives’ arguments are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 3, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187